Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gallery (US 5,900,849) generally discloses a virtual reality headset with a non-visual
physical object proximity sensor.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
detecting an action initiated by the first user while the interactive scenes are being rendered on the screens of the first HMD and the second HMD, wherein the action of the first user is directed to a region in a real-world environment in which the first and the second users are interacting with the interactive game; analyzing the action to identify an object in the region of the real-world environment toward which the action is directed, the action being analyzed using images of the real-world environment captured by one or more image sensing devices available within the real-world environment; and transitioning a portion of the screen of the second HMD worn by the second user from the non-transparent mode to a transparent mode, so as to provide a view of the object in the region to the second user  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715